 

Exhibit 10.3

 

LOGO [g116350ex10_3pg01.jpg]    Master Lease Agreement    PHONE:  
(800) 275-1415    FAX:   (800) 743-0177

 

LOGO [g116350ex10_3pg001.jpg]

   Full Legal Name             Phone Number    Bionovo, Inc.             (510)
420-4189    Carrying on Business as (If Any)          Fax Number   

 

Billing Address

   City    State    Zip    Send Invoice to Attention of:    12635 E. Montview
Blvd., Ste 155    Aurora    CO    80045   

TERMS AND CONDITIONS

 

This MASTER LEASE AGREEMENT (“Agreement”) is dated as of
                        , 20    , and is by and between De Lage Landen Financial
Services, Inc., with offices located at 1111 Old Eagle School Road, Wayne,
Pennsylvania, 19087-1453, its successors and assigns (“Lessor”) and the above
referenced lessee (“Lessee”). The parties hereto for good and valuable
consideration and intending to be legally bound hereby agree as follows:

1. LEASE OF SYSTEM: This Agreement establishes the general terms and conditions
under which Lessor may, from time to time, lease Systems (as hereinafter
defined) to Lessee. The terms hereof shall be deemed to form a part of each
Master Lease Schedule (“Lease”) executed by the parties which references this
Agreement. “Software”, “Equipment” and “Maintenance” shall mean all items of
software, equipment and maintenance set out in any Lease and shall be
collectively referred to as a “System.” Lessee hereby requests Lessor to
purchase the System from the supplier(s) thereof (hereinafter called “Vendor
and/or Manufacturer”, as applicable) and to lease the System to Lessee on the
terms and conditions contained herein. Each Lease shall constitute a separate
lease agreement incorporating all the terms hereof. In the event of a conflict
between the provisions of any Lease and the provisions hereof, the provisions of
the Lease shall prevail.

The amount of the Lease Payments on each Lease (“Lease Payments”) are based upon
the estimated total cost of the System on the applicable Schedule. The Lease
Payments shall be adjusted proportionately upward or downward if the actual
total cost of the System on the applicable Lease exceeds or is less than the
estimate and Lessee authorizes Lessor to adjust the Lease Payments by up to
fifteen percent (15%) in that event.

2. TERM AND RENT: This Agreement shall become effective upon acceptance and
execution by Lessor at its corporate offices, as specified above, and shall
remain effective at least until the expiration of the term of the last Lease
hereunder. Each Lease shall become effective upon acceptance and execution by
Lessor and shall be for the term provided therein. The term of each Lease shall
commence on the Commencement Date, as defined in the Lease with an interim term
and Base Term Commencement Date as set forth therein and shall thereafter
continue until all obligations of the Lessee under the Lease shall have been
fully performed (“Lease Term”). Interim Rent and Base Term Rent shall be due and
payable as set forth in the Lease. All payments made by or on behalf of Lessee
hereunder shall be non-refundable. LESSEE’S OBLIGATION TO PAY SUCH LEASE
PAYMENTS SHALL BE ABSOLUTE AND UNCONDITIONAL AND IS NOT SUBJECT TO ANY
ABATEMENT, SET-OFF, DEFENSE OR COUNTER-CLAIM FOR ANY REASON WHATSOEVER. All
payments hereunder shall be made to Lessor at its address specified above (or
such other place as Lessor, in writing, directs) without notice or demand
therefor. If the term of a Lease is extended, “Lease Term” shall be deemed to
refer to all extensions thereof. All provisions of this Agreement shall apply
during any extended term except as may be otherwise specifically provided in
this Agreement, in a Lease, or in any subsequent written agreement of the
parties. If Lessee is required to report the components of its payments to
Lessor hereunder to certain state and/or federal agencies or public health
coverage programs such as Medicare, Medicaid, SCHIP or others, Lessor will upon
Lessee’s written request, provide Lessee with a detailed outline of the
components of its payment(s)) which may include equipment, software, service and
other related components.

3. DELIVERY AND ACCEPTANCE: Delivery and installation arrangements and costs,
unless included in the cost of the System to Lessor and upon which the Lease
Payments were computed, are the sole responsibility of Lessee. Lessee agrees to
accept the System when delivered, installed and operating to Manufacturer’s
specifications and to execute the Delivery and Acceptance Certificate supplied
by Lessor as evidence thereof. Lessee agrees to hold Lessor harmless from
specific performance of this Agreement and from damages, if for any reason, the
Vendor fails to deliver, or delays in delivery of, the System so ordered or if
the System is unsatisfactory for any reason whatsoever. Lessee agrees that any
delay in delivery of the System shall not affect the validity of this Agreement,
any Lease or the obligation to make Lease Payments thereunder. Lessee’s
execution of the Delivery and Acceptance Certificate shall conclusively
establish that the System covered thereby is acceptable to Lessee for all
purposes of the Lease related thereto.

The Lessee agrees to provide a suitable installation environment for the System
as specified in the applicable Manufacturer’s manual, if any, and except as
otherwise specified by Manufacturer, to furnish all labor required for unpacking
and placing each item of System in the desired location. Without limiting the
generality of the foregoing, the foundation or floor on which the System is to
be installed, shall be in accordance with the builder’s specifications, and the
power for the System shall be in accordance with the builder’s specifications
and the local electrical code.

If Lessee has entered into any purchase, licensing or maintenance agreements
with the Vendor and/or the Manufacturer (“Acquisition Agreement”) covering the
System or any portion thereof, Lessee transfers and assigns to Lessor all of
Lessee’s rights, but none of its obligations (except for Lessee’s obligation to
pay for the System upon Lessor’s acceptance of the Lease) in and to the
Acquisition Agreement, including without limitation the right to take title to
the System.

If Lessee cancels or terminates a Lease prior to delivery of the System or if
Lessee fails or refuses to sign the Delivery and Acceptance Certificate within a
reasonable time, not to exceed five (5) business days, after the System has been
delivered, installed and is operating to Manufacturer’s specifications, Lessor
shall have the option of treating the Lease as cancelled by Lessee and Lessee
shall automatically assume all of Lessor’s rights and obligations as purchaser
of the System, whether under an Acquisition Agreement or otherwise.

IT IS HEREBY AGREED THAT LESSOR IS NOT RESPONSIBLE FOR THE PERFORMANCE,
MAINTENANCE OR SERVICING OF THE SYSTEM AND LEASES SAME “AS-IS.”

4. SELECTION OF SYSTEM AND DISCLAIMER OF WARRANTY: Lessee has selected both the
System and the Vendor and/or Manufacturer from whom Lessor covenants to purchase
the System at Lessee’s request. LESSEE ACKNOWLEDGES THAT LESSOR HAS NO EXPERTISE
OR SPECIAL FAMILIARITY ABOUT OR WITH RESPECT TO THE SYSTEM. LESSEE AGREES THAT
THE SYSTEM LEASED HEREUNDER IS LEASED “AS-IS” AND IS OF A SIZE, DESIGN AND
CAPACITY SELECTED BY LESSEE AND THAT LESSEE IS SATISFIED THAT THE SAME IS
SUITABLE FOR LESSEE’S PURPOSES, AND THAT LESSOR HAS MADE NO REPRESENTATION OR
WARRANTY WITH RESPECT TO THE SUITABILITY OR DURABILITY OF SAID SYSTEM FOR THE
PURPOSES AND USES OF LESSEE, OR ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, WITH RESPECT THERETO, INCLUDING THE IMPLIED WARRANTIES OF
MERCHANTABILITY, or FITNESS FOR A PARTICULAR PURPOSE. LESSOR FURTHER DISCLAIMS
ANY LIABILITY FOR LOSS, DAMAGE OR INJURY TO LESSEE OR THIRD PARTIES AS A RESULT
OF ANY DEFECTS, LATENT OR OTHERWISE, IN THE SYSTEM WHETHER ARISING FROM THE
APPLICATION OF THE LAWS OF STRICT LIABILITY OR OTHERWISE. If the System is not
properly installed, does not operate as represented or warranted by the Vendor
and/or Manufacturer, or is unsatisfactory for any reason, Lessee shall make any
claim on account thereof solely against the Vendor and/or Manufacturer and
shall, nevertheless, pay Lessor all Lease Payments under the Lease and shall not
set up against Lessee’s obligations any such claims as a defense, counterclaim,
set-off or otherwise. So long as Lessee is not in breach or default of this
Agreement or any Lease hereunder, Lessor hereby assigns to Lessee, solely for
the purpose of making and prosecuting any such claim, any rights which Lessor
may have against the Vendor and/or Manufacturer for breach of warranty or other
representation respecting any item of the System. All proceeds of any warranty
recovery by Lessee from the Vendor and/or Manufacturer of any item of the System
shall first be used to repair or replace the affected item.

LESSEE ACKNOWLEDGES THAT NEITHER THE VENDOR NOR ANY SALESPERSON, EMPLOYEE,
REPRESENTATIVE OR AGENT OF THE VENDOR AND/OR MANUFACTURER IS AN AGENT OR
REPRESENTATIVE OF LESSOR, AND THAT NONE OF THE ABOVE IS AUTHORIZED TO WAIVE OR
ALTER ANY TERM, PROVISION

OR CONDITION OF THIS AGREEMENT OR ANY LEASE HEREUNDER, OR MAKE ANY
REPRESENTATION OR WARRANTY WITH RESPECT TO THIS AGREEMENT, ANY LEASE HEREUNDER
OR THE SYSTEM LEASED HEREUNDER. Lessee further acknowledges and agrees that
Lessee, in executing this Agreement and each Lease hereunder, has relied solely
upon the terms, provisions and conditions contained herein and therein, and any
other statements, warranties, or representations, if any, by the Vendor and/or
Manufacturer, or any salesperson, employee, representative or agent of the
Vendor and/or Manufacturer, have not been relied upon, and shall not in any way
affect Lessee’s obligation to make the Lease Payments and otherwise perform as
set forth in this Agreement and each Lease.

REGARDLESS OF CAUSE, LESSEE WILL NOT ASSERT ANY CLAIM WHATSOEVER AGAINST LESSOR
FOR LOSS OF ANTICIPATORY PROFITS OR ANY OTHER INDIRECT, SPECIAL OR CONSEQUENTIAL
DAMAGES, NOR SHALL LESSOR BE RESPONSIBLE FOR ANY DAMAGES OR COSTS WHICH MAY BE
ASSESSED AGAINST LESSEE IN ANY ACTION FOR INFRINGEMENT OF ANY UNITED STATES
LETTERS PATENT OR COPYRIGHT. LESSOR MAKES NO WARRANTY AS TO THE TREATMENT OF
THIS AGREEMENT OR ANY LEASE HEREUNDER FOR TAX OR ACCOUNTING PURPOSES.

NOTWITHSTANDING ANY PROVISION CONTAINED HEREIN TO THE CONTRARY, LESSEE DOES NOT
WAIVE ANY RIGHTS OR REMEDIES IT MAY HAVE AGAINST THE VENDOR AND/OR MANUFACTURER
OF THE SYSTEM.

5. TITLE, PERSONAL PROPERTY AND LOCATION: Except for Leases with a $1.00
purchase option or Leases where the Lessee is required to purchase the Equipment
at the end of the Lease Term (“Put Option”), the Equipment is, and shall at all
times be and remain the sole and exclusive property of Lessor, and Lessee,
notwithstanding any trade-in or down payment made by Lessee or on its behalf
with respect to the Equipment, shall have no right, title or interest therein or
thereto, except as to the use thereof subject to the terms and conditions of
this Agreement and the related Lease hereunder. To the extent that the license
for the Software (“License”) allows title to Software to pass to Lessee, such
title shall vest and remain in Lessor. To the extent such vesting requires a
specific written conveyance, Lessee hereby conveys to Lessor any title it has or
may hereafter acquire in the Software and relinquishes any subsequent claim of
title in the Software, including any rights to purchase the Software and to
retain rights to use the same beyond the Lease Term. If any provision of this
paragraph requires for its effectiveness Licensor’s prior written consent
because the License limits transfers, encumbrance or assignment of the Software,
then Lessee shall assist Lessor, if so requested, in obtaining such consent.

Lessee will not directly or indirectly create, incur, assume or suffer to exist
any lien on or with respect to the System or Lessor’s title thereto, except such
liens as may arise through the independent acts or omissions of the Lessor.
Lessee, at its own expense, will promptly pay, satisfy or otherwise take such
actions as may be necessary to keep the System free and clear of any and all
such liens. The System is, and at all times shall remain, personal property
notwithstanding that the System or any item thereof may now be, or hereafter
become, in any manner affixed or attached to, or imbedded in, or permanently
resting upon real property or any improvement thereof or attached in any manner
to what is permanent. If requested by Lessor prior to or at any time during the
Lease Term, Lessee will obtain and deliver to Lessor waivers of interest or
liens in recordable form, satisfactory to Lessor, from all persons claiming any
interest in the real property on which an item of the System is installed or
located.

The System shall be kept at the address designated in each Lease and shall not
be removed therefrom without the prior written consent of the Lessor, which
consent shall not be unreasonably withheld. Lessor may require plates or
markings to be affixed to or placed on the Equipment indicating the Lessor’s
ownership of the Equipment.

6. USE AND MAINTENANCE: Lessee shall use the System solely in the conduct of its
business and in a careful and proper manner consistent with the requirements of
all applicable insurance policies; shall only permit qualified personnel to
operate the System and shall not discontinue the use of the System during the
Lease Term. Lessee will not modify the System in any way without the prior
written consent of Lessor, which consent shall not be unreasonably withheld.
Lessee shall not attach or incorporate the Equipment to or in any other item of
equipment or software in such a manner that the Equipment becomes or may be
deemed to have become an accession to or a part of such other item of equipment
or software.

At its own expense, Lessee will cause the System to be kept, used and maintained
as recommended by the Manufacturer and Manufacturer’s maintenance manuals and
plans by competent and duly qualified personnel only approved by the
Manufacturer, in accordance with applicable governmental regulations, if any,
and for business purposes only and in as good operating condition as when
delivered to Lessee hereunder, ordinary wear and tear resulting from proper use
alone excepted, and will provide all maintenance and service and make all
repairs or replacements reasonably necessary for such purpose. Lessee shall
record in a log book all maintenance and repair performed on the System and
deliver the same to Lessor from time to time as requested by Lessor and upon
termination of the Lease.

If any parts or accessories forming part of the System become worn out, lost,
destroyed, damaged beyond repair or otherwise permanently rendered unfit for
use, Lessee, at its own expense, shall within a reasonable time cause such parts
or accessories to be replaced by replacement parts or accessories which are free
and clear of all liens, encumbrances or rights of others and have a utility at
least equal to the parts or accessories replaced. All equipment, software
accessories, upgrades, parts and replacements for or which are added to or
become attached to the System, which are essential to the operation of the
System or which cannot be detached from the System without materially
interfering with the operation of the System or adversely affecting the value
and utility which the System would have had without the addition thereof, shall
immediately become the property of Lessor, and shall be deemed incorporated in
the System and subject to the terms of this Agreement and the related Lease as
if originally leased hereunder. Lessee shall not make any material alterations
to the System without the prior written consent of Lessor, which consent shall
not be unreasonably withheld.

Upon reasonable advance notice, Lessor shall have the right to inspect the
System, log book and all other maintenance records with respect thereto, if any,
at any reasonable time during normal business hours.

In the event the Lease Payments include the cost of maintenance and/or service
being provided by Vendor and/or Manufacturer, Lessee acknowledges that Lessor is
not responsible for providing any required maintenance and/or service for the
System. Lessee shall make all claims for service and/or maintenance solely to
the Vendor and/or Manufacturer and Lessee’s obligation to make all required
Lease Payments shall remain unconditional.

7. ASSIGNMENT: LESSEE MAY NOT ASSIGN THIS AGREEMENT, ANY LEASE OR THE RIGHTS
HEREUNDER, NOR SHALL THE LESSEE SUBLEASE OR LEND THE SYSTEM OR SUBMIT IT TO BE
USED BY ANYONE OTHER THAN LESSEE’S EMPLOYEES WITHOUT THE PRIOR WRITTEN CONSENT
OF LESSOR, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD. Lessor may at any
time assign all or part of any interest in this Agreement or any Lease and in
each item of the System and monies to become due to Lessor hereunder; and,
Lessor may grant security interests in the System, subject to the Lessee’s
rights therein. In such events, all the provisions of this Agreement or any
Lease hereunder for the benefit of Lessor shall inure to the benefit of and be
exercised by or on behalf of such assignee, but the assignee shall not be liable
for or be required to perform any of Lessor’s obligations to Lessee. The Lessor
may direct that all Lease Payments due and to become due under this Agreement or
any Lease hereunder and assigned by Lessor shall be paid directly to assignee,
upon notice of such assignment to Lessee. The right of the assignee to the
payment of the assigned Lease Payments, the performance of all of Lessee’s
obligations and to exercise any other of Lessor’s


 

 

   Page 1 of 3    Lessee Initials                 



--------------------------------------------------------------------------------

rights hereunder shall not be subject to any defense, counterclaim or set-off
which the Lessee may have or assert against the Lessor, and the Lessee hereby
agrees that it will not assert any such defenses, set-offs, counterclaims and
claims against the assignee. No such assignment by Lessor shall relieve Lessor
of its obligations or limit or otherwise affect Lessee’s rights and/or
obligations hereunder.

8. RETURN OF SYSTEM, STORAGE: The Lessee shall, at its sole expense, surrender
each item of the System then subject to any Lease hereunder at the expiration or
earlier termination of the Lease Term by delivering the item to the Lessor at a
location accessible by common carrier and designated by the Lessor within the
Continental United States or, if specified by the Lessor, into the custody of a
carrier designated by the Lessor. In the case of Software, Lessee shall destroy
all intangible items constituting such Software and shall deliver to Lessor all
tangible items constituting such Software. At Lessor’s request, Lessee shall
also certify in a form acceptable to Lessor that: (i) Lessee has complied with
the above Software return provisions; (ii) Lessee will not use the Software
after the expiration or earlier termination of the Lease Term; and (iii) Lessee
shall permit Lessor and/or the Vendor of the Software to inspect Lessee’s
locations to verify compliance with the terms hereof.

If the item of the System is delivered into the custody of a carrier, the Lessee
shall arrange for the shipping of the item and its insurance in transit in
accordance with the Lessor’s instructions and at the Lessee’s sole expense. The
Lessee, at its sole expense, shall completely sever and disconnect the System
from the Lessee’s property, all without liability of the Lessor to the Lessee,
or to any person claiming through or under the Lessee, for damage or loss caused
by such severance and disconnection. The Lessee, at its sole expense, shall pack
or crate the System or its component parts carefully and in accordance with any
recommendations of the Manufacturer with respect to similar new software or
equipment before surrendering the System to the Lessor. The Lessee shall deliver
to the Lessor the plans, specifications, operation manuals and other warranties
and documents furnished by the Manufacturer or Vendor of the System and such
other documents in the Lessee’s possession relating to the maintenance and
methods of operation of such System.

When an item of Software or Equipment is surrendered to the Lessor it shall be
in the condition and repair required to be maintained under this Agreement. It
will also be free of all evidence of advertising or insignia placed on it by the
Lessee and meet all legal and regulatory conditions necessary for the Lessor to
sell or lease it to a third party and be free of all liens. If Lessor reasonably
determines that an item of Software or Equipment, once it is returned, is not in
the condition required hereby, Lessor may cause the repair, service, upgrade,
modification or overhaul of the item of Software or Equipment to achieve such
condition and upon demand, Lessee shall promptly reimburse Lessor for all
amounts reasonably expended in connection with the foregoing.

Should Lessee not return the System at the end of the Lease Term, Lessee shall
continue to make Lease Payments to Lessor in the sum equal to the last Lease
Payment and at the same intervals as set out in the Lease as a month-to-month
lease term (or other term as designated by Lessor) until returned by Lessee or
until returned upon demand therefor by Lessor. The acceptance of said Lease
Payments by Lessor shall not waive Lessor’s right to have the System promptly
returned to Lessor pursuant to the provisions hereof, nor shall the acceptance
of said Lease Payments be deemed to be an extension of the Lease Term.

Upon written request of the Lessor, the Lessee shall provide free storage for
any item of System for a period not to exceed 60 days after expiration of its
Lease Term before returning it to the Lessor. The Lessee shall arrange for the
insurance described to continue in full force and effect with respect to such
item during its storage period and the Lessor shall reimburse the Lessee on
demand for the incremental premium cost of providing such insurance.

9. LOSS OR DAMAGE: Lessee hereby assumes and shall bear the entire risk of loss
(including theft, requisition of use, erasure or inoperability) or destruction
of or damage to the System from any and every cause whatsoever, whether or not
insured, until the System is returned to Lessor. No such loss or damage shall
relieve Lessee from any obligation under this Agreement or any Lease hereunder,
which shall continue in full force and effect. In the event of damage to or loss
or destruction of the System (or any item thereof), Lessee shall promptly notify
Lessor in writing of such fact and shall, at the option of Lessor: (a) place the
same in good repair, condition and working order; (b) replace the Software
and/or Equipment with like Software and/or Equipment in good repair, condition
and working order, acceptable to Lessor and transfer clear title to or a right
to use, as appropriate, such Software and/or replacement Equipment to Lessor,
whereupon such Software and/or Equipment shall be subject to the Lease and be
deemed the System for purposes hereof; or (c) on the due date for the next Lease
Payment or upon the expiration of the Lease, whichever first occurs, pay to
Lessor: (i) the Stipulated Loss Value therefor as may be specified in the Lease
plus all Lease Payments then due; or (ii) if the Lease does not provide for
Stipulated Loss Values, the present value of the total of all unpaid Lease
Payments for the entire Lease Term plus the estimated fair market value of the
System at the end of the originally scheduled Lease Term or the agreed upon
purchase option price, if any, all of which shall be discounted to the date of
payment by Lessee at the lesser of (i) a per annum interest rate equivalent to
that of a U.S. Treasury constant maturity obligation (as reported by the U.S.
Treasury Department) that would have a repayment term equal to the remaining
Lease term, all as reasonably determined by Lessor; or (ii) 3% per annum
(“Present Value Rate”), whereupon the Lease shall terminate with respect
thereto. All proceeds of insurance received by Lessor as a result of such loss
or damage shall, where applicable, be applied toward the replacement or repair
of the System or the payment of the obligations of Lessee hereunder.

10. INSURANCE: Prior to the Lease Commencement Date, Lessee shall obtain,
maintain and keep the System insured against all risks of loss or damage from
every cause whatsoever including, without limitation, loss by fire, theft,
“mysterious disappearance”, collision, earthquake, flood and such other risks of
loss as are customarily insured against on the type of System leased hereunder
by businesses of the type in which Lessee is engaged, in an amount not less than
the replacement cost or Stipulated Loss Value of the System, whichever is
greater, without deductible and without co-insurance. Lessee shall maintain such
insurance coverage for the entire Lease Term. Lessee shall also obtain and
maintain for the entire Lease Term, comprehensive public liability insurance
covering liability for bodily injury, including death, and property damage
resulting from the purchase, ownership, leasing, maintenance, use, operation or
return of the System with a combined single limit of not less than Two Million
Dollars ($2,000,000.00) per occurrence. If Lessee is a doctor, hospital or other
health care provider, Lessee shall furnish Lessor with evidence of sufficient
professional liability insurance. All said insurance shall be in a form and an
amount and with companies reasonably satisfactory to Lessor. Lessor, its
successors or assigns, shall be the sole named loss payee with respect to
insurance for damage to or loss of the System and shall be named as an
additional insured on the public liability insurance. Lessee shall pay all
premiums for such insurance and shall deliver to Lessor the original policy or
policies of insurance, certificates of insurance, or other evidence satisfactory
to Lessor evidencing the insurance required thereby, along with proof,
satisfactory to Lessor, of the payment of the premiums for such insurance
policies. All insurance shall provide for at least sixty (60) days advance
written notice to Lessor before any cancellation, expiration or material
modification thereof and also provide that no act or default of any person other
than Lessor, its agents or those claiming under Lessor, will affect Lessor’s
right to recover under such policy or policies in case of loss. Lessee hereby
irrevocably appoints Lessor as Lessee’s attorney-in-fact (which power shall be
deemed coupled with an interest) to make claim for, receive payment of, and
execute and endorse all documents, checks or drafts received in payment for loss
or damage under any such insurance policy. Unless Lessee is in default, Lessee
may with the prior written approval of Lessor, settle and adjust all such
claims. Lessee agrees if Lessee shall fail to procure, maintain, and pay for
such insurance, Lessor shall have the right, but not the obligation, to obtain
such insurance on behalf of and at the expense of Lessee. In the event Lessor
does obtain such insurance, Lessee agrees that Lessor has the right but not the
obligation to obtain such insurance, and add an insurance fee to the amount due
from Lessee on which Lessor makes a profit.

11. WAIVER AND INDEMNITY: Lessee assumes and agrees to indemnify, defend and
keep harmless Lessor, its agents and employees, from and against any and all
losses, damages, injuries, claims, demands and expenses, including legal,
consulting and expert expenses (other than such as may directly and proximately
result from the gross negligence or willful misconduct of Lessor, its agents or
employees), arising on account of the ordering (whether by Acquisition Agreement
or otherwise), acquisition, delivery, installation or rejection of the System,
the possession, maintenance, use, condition (including without limitation,
latent and other defects and whether or not discoverable by Lessor or Lessee,
any claim in tort for strict liability, and any claim for patent, trademark or
copyright infringement) or operation of any item of the System, and by
whomsoever used or operated, during the Lease Term with respect to that item of
the System, the loss, damage, destruction, environmental impact, removal,
return, surrender, sale or other disposition of the System, or any item thereof.
Lessor shall give Lessee prompt notice of any claim or liability hereby
indemnified against. Lessee shall be entitled to control the defense thereof, so
long as Lessee is not in Default hereunder; provided, however, that Lessor shall
have the right to approve defense counsel selected by Lessee. The obligations
contained in this paragraph continue beyond the termination of the Lease.

12. TAX TREATMENT AND INDEMNIFICATION: Unless otherwise provided for in a
specific Lease, (a) it is acknowledged and agreed by the parties that they are
entering into this Agreement and each Lease on the following income tax
assumptions: (i) that Lessor and the consolidated group of which Lessor is a
member

(all references to Lessor in this Section include such consolidated group) will
be treated for all federal income tax purposes (and to the extent allowable, for
state and local tax purposes) as the owner of all Equipment leased pursuant to
this Agreement and each Lease; (ii) that, for federal and state income tax
purposes, each Lease will be treated as a “true lease” of the Equipment;
(iii) that Lessor will be entitled to take (x) accelerated depreciation
deductions under applicable state law (“Depreciation Deductions”), and
(y) accelerated cost recovery deductions (“Recovery Deductions”) under
Section 167(a) and Section 168 (b)(1) of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder (the “Code”); and (iv) that
Lessor will have the maximum federal and state income tax rate applicable to
corporations in effect as of the date of Lessor’s Lease execution
(“Determination Date”) during each applicable Lease term (which maximum federal
and state income tax rate shall remain constant during such term).

 

(b) The Lessee acknowledges and agrees that each Lease has been executed by
Lessor based upon the following representations and warranties of Lessee: (i) at
the time the Lessee accepts each item of Equipment under each Lease, each such
item of Equipment shall have been placed in service within the meaning of Code
Section 167 and Code Section 168, but not prior thereto, and the “original use”
(as the term is used under the Code) of such item shall commence with Lessor;
(ii) Lessor shall be entitled to (x) the maximum available Depreciation
Deductions applicable to corporations (determined as of the Determination Date)
based on the cost of each item of Equipment as specified in the applicable Lease
(“Cost”), and (y) Recovery Deductions; (iii) for purposes of determining the
amount of the Recovery Deductions, Lessor’s basis for the Equipment will at
least equal Lessor’s Equipment Cost; (iv) no item of Equipment is limited use
property within the meaning of Rev. Proc. 76-30; (v) for federal income tax
purposes, all amounts included in the gross income of Lessor with respect to
each item of Equipment will be treated as derived from or allocable to sources
within the United States; and (vi) all Equipment information furnished by Lessee
in writing to Lessor or Lessor’s agents was accurate at the time given.

 

(c) If by reason of (1) the breach or inaccuracy in law or in fact of any of the
representations or warranties set forth in Subsection (b) of this Section, or
(2) the Lessee, an Affiliate (defined below), assignee or sublessee of Lessee or
any user or person or entity in possession of any Equipment (x) committing any
act, or (y) failing or omitting to take any action required under this
Agreement, or any Lease or otherwise, Lessor will (i) lose the right to claim,
will not have the right to claim or shall not claim as the result of its good
faith determination that such claim is not properly allowable, or shall suffer a
disallowance or deferral of, or shall be required to recapture all or any
portion of the Recovery Deductions, and/or Depreciation Deductions as to any
item of the Equipment, or (ii) suffer a decrease in Lessor’s net return over the
then remaining portion of the Lease Term (any such occurrence referred to
hereinafter as “Loss”), then at Lessor’s option either (x) the rent will, on and
after the next succeeding date for the payment thereof upon notice to Lessee by
Lessor that a Loss has occurred, and describing the amount as to which Lessor
intends to claim indemnification and the reason for such adjustment in
reasonable detail, be increased by such amount, which will cause Lessor’s net
return over the then remaining portion of the Lease Term (taking into account
the tax effect from deferred utilization of tax basis resulting from changes in
the method of calculating Recovery Deductions and Depreciation Deductions) to
equal the net return that would have been available if such loss had not
occurred, or (y) in lieu of a rent increase, Lessee shall pay to Lessor on such
next succeeding date for the payment of rent such sum as will cause Lessor’s net
return over the term of the Lease in respect of the Equipment to equal to the
net return that would have been available if such Loss had not occurred (all
such net return computations to as determined by Lessor). If such Loss occurs
after the expiration or termination of a Lease, Lessor will notify Lessee of
such Loss and Lessee will, within sixty (60) days after such notice, pay to
Lessor such sum as required by the preceding clause (y). Lessee will forthwith
pay on demand to Lessor an amount on an after-tax basis which will be equal to
the amount of any interest and/or penalties which may be assessed by the United
States or any state against Lessor as a result of the Loss.

 

(d) Lessee agrees that neither it nor any person controlled by it, in control of
it, or under common control with it, directly or indirectly (an “Affiliate”),
will at any time file any Federal, state or local income tax return in the
United States that is inconsistent with the assumptions set forth in Subsection
(a) of this Section or with the representations and warranties set forth in
Subsection (b) of this Section or file any other document in a manner that
causes a Loss. Lessee and each Affiliate will file such returns, execute such
documents and take such actions as may be reasonable and necessary to facilitate
accomplishment of the intent hereof. Lessee will maintain sufficient records to
enable the Lessor to determine and verify its federal and state income tax
liability with respect to the transactions contemplated by each Lease and to
determine and verify its potential tax liability with respect to each other
taxing jurisdiction. In addition, within 30 days after notice Lessee shall
provide such information as Lessor may reasonably request to enable Lessor to
fulfill its tax return filing obligation, to respond to requests for
information, to verify information in connection with any income tax audit and
to participate effectively in any tax contest.

 

(e) For purposes of this Section, a Loss will occur upon the earliest of (1) the
happening of any event which may cause such Loss, (2) the payment by Lessor to
the Internal Revenue Service of the tax increase resulting from such Loss, or
(3) the adjustment of the tax return of Lessor to reflect such Loss. Lessor will
be responsible for, and will not be entitled to a payment under this Section on
account of any Loss due solely to one or more of the following events: (i) the
failure of Lessor to have sufficient taxable income to benefit from the Recovery
Deductions and/or Depreciation Deductions; (ii) any disposition of the Equipment
by Lessor prior to an Event of Default which has occurred and is continuing
under the Lease; or (iii) the failure of Lessor to timely or properly claim the
Recovery Deductions and/or Depreciation Deductions on its tax returns, unless
Lessor shall have previously determined, based upon a written opinion of tax
counsel to Lessor, that substantial authority does not exist in favor of making
such claim or such failure is due to Lessee not timely providing Lessor with
information required by Subsection (d).

 

(f) The indemnities and assumptions of liability provided herein and all
Lessor’s rights and privileges herein will inure to the benefit of Lessor’s
successors and assigns and will continue in full force and effect
notwithstanding the expiration or termination of the Lease.

 

13. EVENTS OF DEFAULT: The term “Event of Default” shall mean any one or more of
the following:

 

(a) Lessee shall fail to make any Lease Payment, or any other payment, as it
becomes due and such failure is not cured within 10 days; or

 

(b) Lessee shall fail to perform or observe any of the covenants set forth in
Paragraph 10; or

 

(c) Lessee shall fail to perform or observe any other covenant, condition or
agreement to be performed or observed by it hereunder or in any Lease and such
failure is not cured within 30 days after the date of notice thereof by Lessor
to Lessee; or

 

(d) Lessee shall enter into any transaction of merger or consolidation in which
it is not the surviving entity or sell, transfer or otherwise dispose of all or
substantially all of its assets (“Assets”) unless the surviving entity or the
entity acquiring such Assets assumes all the duties and obligations of Lessee
hereunder and which merger, consolidation, sale or transfer must be approved in
writing by Lessor; or

 

(e) (i) Lessee or any guarantor of Lessee’s obligations hereunder (“Guarantor”)
shall commence any action: (A) for relief under any existing or future law of
any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors; or (B) seeking appointment of a receiver,
custodian or other similar official for it or for its Assets or making a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against Lessee any action: (A) of a nature referred to in clause (i) which
results in the entry of an order for relief or any such other relief and remains
undismissed or undischarged for a period of 30 days; or (B) seeking attachment,
execution or similar process against its assets which results in the entry of an
order for any such relief which shall not be vacated or discharged within 30
days from the entry thereof; or (iii) Lessee shall generally not, or be unable
to, pay its debts as they come due; or

 

(f) Lessee or any Guarantor shall die or (if an entity) liquidate or dissolve
itself or be liquidated or terminated; or

 

(g) Any representation or warranty made by Lessee herein or otherwise furnished
Lessor in connection with this Agreement or any Lease hereunder shall prove at
any time to have been untrue or misleading in any material respect; or

 

(h) Lessee or any Guarantor defaults on any indebtedness for borrowed money,
lease, or installment sale obligation, in each case when any applicable grace
period for such obligation has expired and the lender, lessor or creditor has
commenced to exercise any remedy, but only if the indebtedness or other
obligation is in an amount equal to or in excess of $50,000; or

 

(i) Lessor shall reasonably deem itself insecure as a result of a material
adverse change in Lessee’s financial condition or operations; or

 

(j) Lessee shall default in its obligations under a License.

 

14 REMEDIES: Upon the occurrence of any Event of Default, Lessor may declare
this Agreement or any Lease hereunder to be in default and exercise any one or
more of the following remedies:

 

(a) Declare the entire unpaid balance of Lease Payments for the unexpired term
of the Lease hereunder

  LOGO [g116350ex10_3pg002d.jpg]


 

   Page 2 of 3    Lessee Initials                 



--------------------------------------------------------------------------------

immediately due and payable and similarly accelerate the balances due under any
other Leases between Lessor and Lessee without notice or demand; (b) (i) sue for
and recover all Lease Payments and other monies due and to become due under the
Lease hereunder, plus the estimated fair market value of the System at the end
of the originally scheduled Lease Term or any agreed upon Purchase Option, all
of which shall be discounted to the date of default at the Present Value Rate
(defined in Section 9 hereof), but only to the extent permitted by law, or
(ii) if the Lease provides for Stipulated Loss Values, Sue for and recover all
accrued Lease Payments and other monies then due under the Lease hereunder, plus
the Stipulated Loss Value as specified in the Lease, but only to the extent
permitted by law; (c) Charge Lessee interest on all monies due Lessor at the
rate of eighteen percent (18%) per annum from the date of default until paid but
in no event more than the maximum rate permitted by law; (d) Charge Lessee a
returned-check or non-sufficient funds charge (“NSF Charge”) to reimburse Lessor
for the time and expense incurred with respect to each check that is returned
for any reason including non-sufficient or uncollected funds, such NSF Charge is
stipulated and liquidated at $25.00; (e) Require Lessee to assemble all
Equipment and Software at Lessee’s expense, at a place reasonably designated by
Lessor; (f) Remove any physical obstructions for removal of the Equipment from
the place where the Equipment is located and take possession of any or all items
of System, without demand or notice, wherever same may be located, disconnecting
and separating all such items of the System from any other property, with or
without any court order or pre-taking hearing or other process of law, it being
understood that facility of repossession in the event of default is a basis for
the financial accommodation reflected by this Agreement or any Lease hereunder.
Lessee hereby waives any and all damages occasioned by such retaking except such
damages as may be caused by Lessor’s gross negligence or willful misconduct.
Lessor may, at its option, use, ship, store or repair any or all items of the
System so removed and shall sell, lease or otherwise dispose of any such System
at a private or public sale. Lessor may expose the System and resell or lease
the System at Lessee’s premises during reasonable business hours without being
required to remove the System. In the event Lessor disposes of the System,
Lessor shall give Lessee credit for any sums received by Lessor from the sale or
lease of the System after deduction of the expenses of sale or lease. The credit
for any sums to be received by Lessor from such lease during the remaining
portion of the Lease Term shall be discounted to the commencement date of such
lease at an annual rate equal to the implicit rate of interest of such lease.
Lessee shall also be liable for and shall pay to Lessor: (i) all expenses
incurred by Lessor in connection with the enforcement of any of Lessor’s
remedies, including all expenses of repossessing, storing, shipping, repairing
and selling the System; and (ii) Lessor’s reasonable attorney’s fees. Lessor and
Lessee acknowledge the difficulty in establishing a value for the unexpired
Lease Term and owing to such difficulty agree that the provisions of this
paragraph represent an agreed measure of damages and are not to be deemed a
forfeiture or penalty.

In the case of Software, it is acknowledged and agreed that the unauthorized
use, disclosure or transfer of the Software could cause Lessor incalculable and
irreparable harm. Therefore, if Lessee is found to be using (in whatever manner)
any portion of the Software after the applicable Lease Term or after an Event of
Default and Lessor’s written demand for Lessee to return the Software or if the
licensor of the Software terminates a License or Lessee’s right to use the
Software thereunder, then liquidated damages shall immediately be payable to
Lessor in an amount equal to two (2) times the license fees paid or payable with
respect to the Software being used.

Whenever any payment is not made by Lessee when due hereunder, Lessee agrees to
pay to Lessor, within one month, a late charge of five percent (5%) for each
delayed payment, with a minimum charge of $10.00, but only to the extent
permitted by law. Such amount shall be payable in addition to all amounts
payable by Lessee as a result of the exercise of any of the remedies herein
provided.

All remedies of Lessor hereunder are cumulative, are in addition to any other
remedies provided for by law, and may, to the extent permitted by law, be
exercised concurrently or separately. The exercise of any one remedy shall not
be deemed to be an election of such remedy or to preclude the exercise of any
other remedy. No failure on the part of the Lessor to exercise and no delay in
exercising any right or remedy shall operate as a waiver thereof or modify the
terms of this Agreement or any Lease hereunder. A waiver of default shall not be
a waiver of any other or subsequent default. Lessor’s recovery hereunder shall
in no event exceed the maximum recovery permitted by law.

15. LAWS, REGULATIONS AND TAXES: Lessee shall comply with all laws, regulations
and orders relating or pertaining to the System, this Agreement or any Lease
hereunder and Lessee shall be responsible for, as and when due, and shall
indemnify and hold Lessor harmless from and against all present and future taxes
and other governmental charges, or any increases therein (including, without
limitation, sales, use, leasing and stamp taxes and license and registration
fees) and amounts in lieu of such taxes and charges and any penalties or
interest on any of the foregoing, imposed, levied upon, in connection with, or
as a result of the purchase, ownership, delivery, leasing, possession or use of
the System, or based upon or measured by the Lease Payments or receipt with
respect to this Agreement or any Lease hereunder. Lessee shall not, however, be
obligated to pay any taxes on or measured by Lessor’s net income. Lessee
authorizes Lessor to add to the amount of each Lease Payment any sales, use or
leasing tax that may be imposed on or measured by such Lease Payment. Lessee
shall pay Lessor on demand, as additional rent, the amount of the personal
property tax required to be paid by Lessor as owner of the System, plus a fee
for Lessor collecting and administering any taxes, assessments or fees and
remitting them to the appropriate authorities and interest thereon at the
highest legal rate allowed, from the date due until fully paid. In the event
Lessee does not pay all sums specified above, Lessor has the right, but not the
obligation, to pay the same. If Lessor shall so pay any of the aforementioned,
then the Lessee shall remit such amount with the next Lease Payment plus a fee
for Lessor collecting and administering any taxes, assessments or fees and
remitting them to the appropriate authorities.

The obligations contained in this Section continue beyond the termination of the
Lease if the obligations occurred during the Lease Term.

16. UCC FILINGS AND FINANCIAL STATEMENTS: Lessee authorizes Lessor to file a
financing statement with respect to the System signed only by the Lessor where
permitted by the Uniform Commercial Code or other applicable law. Lessee hereby
appoints Lessor as Lessee’s attorney-in-fact to execute such financing statement
on Lessee’s behalf and to do all acts or things which Lessor may deem necessary
to protect Lessor’s title and interest hereunder. Lessor and Lessee further
agree that a carbon, photographic or other reproduction of this Agreement or any
Lease hereunder may be filed as a financing statement and shall be sufficient as
a financing statement under the Uniform Commercial Code or other applicable law.
It is the intent of the parties that this is a true lease, and the filing of a
financing statement under the Uniform Commercial Code or other applicable law
shall not be construed as evidence that any security interest was intended to be
created, but only to give public notice of Lessor’s ownership of the System. For
any Lease where Lessee has a $1.00 purchase option or a Put Option or if this
Agreement or any Lease hereunder is otherwise deemed at any time to be one
intended as security, then Lessee grants Lessor a security interest in the

System and the proceeds from the sale, lease or other disposition of the System.
Lessee agrees to pay Lessor a fee to reimburse Lessor’s expenses for the
preparation and filing of all such financing statements, Lessor’s other
documentation costs and all ongoing administration costs during the term of each
Lease.

Lessee agrees to submit financial statements or tax returns if its financial
statements are unaudited within 90 days from the end of its fiscal year and
Lessee warrants to Lessor that all financial statements furnished and to be
furnished have been and will be prepared in accordance with generally accepted
accounting principles, are an accurate reflection of Lessee’s financial
condition and that there has been no material adverse change in the financial
condition of Lessee or any guarantor of Lessee’s obligations since the dates of
preparation and submission of the financial statements submitted to Lessor.
Lessee agrees to deliver to Lessor at any time or times hereafter such
information or documents, including, without limitation, certified resolutions,
financial statements and legal opinions, as Lessor may request.

17. SECURITY DEPOSIT: Lessor shall retain any security deposit set forth on each
Lease as security for the performance by Lessee of its obligations hereunder.
Any security deposit so taken shall be non-interest bearing. Lessor may, but
shall not be obligated to, apply any security deposit to cure any Event of
Default hereunder, in which event Lessee shall promptly restore any amount so
applied. If Lessee is not in default in any of Lessee’s obligations hereunder,
any security deposit will be returned to Lessee at the termination of the Lease
related thereto. Lessee hereby grants to Lessor a security interest in the cash
comprising the security deposit from time to time together with the proceeds
thereof to secure the prompt performance as and when due of all obligations of
Lessee hereunder.

18. WARRANTY OF BUSINESS PURPOSE: Lessee hereby warrants and represents that the
System will be used for business purposes, and not for personal, family or
household purposes. Lessee acknowledges that Lessor has relied upon this
representation in entering into this Agreement and each Lease hereunder.

 

19. LESSEE REPRESENTATIONS AND WARRANTIES: Lessee hereby represents, warrants
and covenants to Lessor the following with respect to each Lease as of the date
Lessee executes the Delivery and Acceptance Receipt related thereto: (a) Lessee
is organized and validly existing under the laws of the state of its
organization, with adequate power and capacity to enter into the Lease, all
documents related to the purchase of the System and any other documents required
to be delivered in connection with the Lease or the System (hereinafter
“Documents”) and is duly qualified to do business wherever necessary to carry on
its present business, including all states where the System is to be located;
(b) the Documents have been duly authorized, executed and delivered by Lessee
and constitute valid, legal and binding agreements, enforceable in accordance
with their terms, except to the extent that the enforcement of remedies therein
provided may be limited under applicable bankruptcy and insolvency laws; (c) no
approval, consent or withholding of objections is required from any federal,
state or local governmental authority or instrumentality with respect to the
entry into or performance by Lessee of the Documents, except such as have
already been obtained; (d) the entry into and performance by Lessee of its
obligations under the Documents will not: (i) violate any judgment, order, law
or regulation applicable to Lessee; or (ii) result in any breach of, constitute
a default under or result in the creation of any lien, charge, security interest
or other encumbrance upon any item of the System pursuant to any indenture,
mortgage, deed of trust, bank loan or credit agreement or other instrument
(other than the Lease or any purchase money security interest retained by any
supplier) to which Lessee is a party; (e) there are no suits or proceedings
pending or threatened in court or before any regulatory commission, board or
other administrative governmental agency against or affecting Lessee, which will
have a material adverse effect on the ability of Lessee to fulfill its
obligations under the Lease; (f) the balance sheet and statement of income of
Lessee, or of any consolidated group of which Lessee is a member, heretofore
delivered to Lessor have been prepared in accordance with generally accepted
accounting principles and fairly present the financial position of Lessee or the
consolidated group of companies of which Lessee is a member on and as of the
date thereof and the results of its or their operations for the period or
periods covered thereby. Since the date of such balance sheet and statement of
income there has been no material adverse change in the financial or operating
condition of Lessee or of its consolidated group.

20. MISCELLANEOUS: All obligations of the Lessee, if more than one, shall be
joint and several. All paragraph headings are inserted for reference purposes
only and shall not affect the interpretation or meaning of this Agreement or any
Lease hereunder. Lessee agrees to execute or obtain and deliver to Lessor at
Lessor’s request such additional documents as Lessor may reasonably deem
necessary to protect Lessor’s interest in the System, this Agreement and any
Lease.

21. NOTICE: Written notices to be given hereunder shall be deemed to have been
given when delivered personally or deposited in the United States mails, postage
prepaid, addressed to such party at its address set forth above or at such other
address as such party may have subsequently provided in writing.

22. SUPPLIER’S CONTRACT: Lessor and Lessee agree that each Lease is a Finance
Lease as that term is defined in Article 2A of the Uniform Commercial Code.
Lessee acknowledges that Lessor has apprised Lessee of the identity of the
System supplier. Lessor hereby notifies Lessee that Lessee may have rights
pursuant to the contract with the supplier and the Lessee may contact the
supplier for a description of any rights or warranties that Lessee may have
under this contract.

23. LESSEE’S WAIVERS: Lessee hereby waives any and all rights and remedies
granted Lessee by Sections 508 through 522 of Article 2A of the Uniform
Commercial Code including, by way of example only and not as a limitation, the
right to repudiate any Lease and reject the System; the right to cancel any
Lease; the right to revoke acceptance of the System; the right to grant a
security interest in the System in Lessee’s possession and control for any
reason; the right to recover damages thereunder for any breach of warranty or
for any other reason deduct all or any part of the claimed damages resulting
from Lessor’s default, if any, under any Lease; the right to accept partial
delivery of the System; the right to “cover” by making any purchase or leases of
or contract to purchase or lease System in substitution for those due from
Lessor; the right to recover any general, special, incidental or consequential
damages, for any reason whatsoever; and the right to specific performance,
replevin, detinue, sequestration, claim and delivery and the like for the
System. The waivers contained herein shall not constitute a waiver by Lessee of
any of its rights or remedies against the Vendor and/or Manufacturer of the
System.

24. CHOICE OF LAW: This Agreement and each Lease hereunder shall be binding and
effective when accepted by Lessor at its corporate office in Wayne,
Pennsylvania, shall be deemed to have been made in Wayne, Pennsylvania and,
except for local filing requirements and laws relating to conflict of laws,
shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania. Lessee hereby consents and agrees that
non-exclusive jurisdiction, personal or otherwise, over Lessee and over the
System shall be with the courts of the Commonwealth of Pennsylvania or the
Federal District Court for the Eastern District of Pennsylvania, solely at
Lessor’s option, with respect to any provision of this Agreement or any Lease
hereunder. Lessee agrees that service of process in any action or proceeding may
be duly effected upon Lessee by mailing such process via certified mail, return
receipt requested. Lessee also agrees to waive its right to a trial by jury.

25. ENTIRE AGREEMENT, NON-WAIVER AND SEVERABILITY: This Agreement and each Lease
hereunder contain the entire agreement and understanding between Lessee and
Lessor relating to the subject matter of each Lease. No agreements or
understandings shall be binding on the parties hereto unless set forth in
writing and signed by the parties. Time is of the essence in this Agreement and
each Lease hereunder. No waiver by Lessor of any breach or default shall
constitute a waiver of any additional or subsequent breach or default by Lessor
nor shall it be a waiver of any of Lessor’s rights. Any provision of this
Agreement or any Lease hereunder which for any reason may be held unenforceable
in any one jurisdiction shall, as to such jurisdiction, be ineffective to the
extent of such unenforceability without invalidating the remaining provisions of
this Agreement or any Lease hereunder, and any such unenforceability in any one
jurisdiction shall not render such provision unenforceable in any other
jurisdiction.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized representatives as of the date first above written.

 

LOGO [g116350ex10_3pg002a.jpg]    You agree to all of the Terms and Conditions
contained in this Agreement, and in any attachments to same (all of which are
included by reference) and become part of this Agreement. You acknowledge to
have read and agreed to all the Terms and Conditions and understand that the
Leases are non-cancelable for the full term shown therein. This Agreement shall
not be binding upon Lessor or become effective unless and until Lessor executes
the Agreement. The Equipment subject to this Agreement and the Leases is not for
home or personal use.   

 

Signature  /s/ Tom Chesterman

   Date     

 

Print Name  Tom Chesterman

       

 

Title  Senior Vice President and Chief Financial Officer

    

 

Legal Name of Corporation or Partnership

  

 

Bionovo, Inc.

     LOGO [g116350ex10_3pg002b.jpg]    Lessor Signature    Date   LOGO
[g116350ex10_3pg002c.jpg]   

 

Print Name

       

 

Title

       

 

For

        DE LAGE LANDEN FINANCIAL SERVICES, INC.      Vendor ID Number  

©2010 All Rights Reserved. Printed in the U.S.A. 08HCDOC194v3 7/10


 

   Page 3 of 3   